DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.
Response to Amendment
This action is in response to the amendment filed on 10/6/2022, wherein:
Claims 1, 2, 4-7, and 9 are currently pending; and
Claims 1, 2, 4, 5, and 9 have been amended. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the operating circuit provided outside the aircraft in claims 1 and 5; the pair of rollers that each protrudes toward a center of the support rod in the left and right direction of the aircraft body from the respective wheels and are rotatably supported by support members which are provided at the pair of annular members via the wheels around an axis that extends in a tangential direction of each of the wheels in claims 1 and 5 (See 35 USC 112(a) rejection below); and the sensors of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims(s) 1, 4, and 5 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
For example, the aircraft body in line 2 of claim 1 is recited to include rotating wings, motors, annular members, and a support rod. Each of these elements should be indented further with respect to the body. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a pair of rollers that each protrudes toward a center of the support rod in the left and right direction of the aircraft body from the respective wheels and are rotatably supported by support members which are provided at the pair of annular members via the wheels around an axis that extends in a tangential direction of each of the wheels.” A review of the originally filed disclosure shows that the rollers 42 are each supported by a support member 43 which is provided at the pair of annular members 33 rather than on the wheels themselves (see paragraph [0037]; Figs. 1-4). The wheels are also recited in the disclosure and in lines 8-10 of claim 1 to be arranged over the circumference of the annular members. As such, there is no support for the pair of rotors protruding “from the respective wheels” or the support members being provided at the pair of annular members “via the wheels” as presently claimed. Additionally, a search of the term “protrude” with respect to the rollers in the entirety of the disclosure only provides the phrase “a pair of rollers that protrude forward and upward with respect to each of the wheels.” The recitation that the rollers “protrude” towards a center of the support rod is therefore not supported by the originally filed disclosure. 
Claim 1 has been amended to recite that a control circuit controls the rotation speed of the plurality of motors based on a command to move the aircraft body “from an operating circuit provided outside the aircraft.” From a review of the originally filed disclosure, an operating unit (87) is disclosed and illustrated as what appears to be a remote control device in Fig. 6 as the element outside the aircraft which sends commands to the controller (86) on the aircraft. Throughout the entirety of the disclosure, an “electronic circuit” is only recited with respect to the controller (86) having such a circuit. The “operating unit” (87), however, is not positively defined as having an “operating circuit.” This newly added limitation therefore adds subject matter which was not present in the originally filed disclosure and is therefore impermissible new matter. It is suggested, in view of the language of the originally filed disclosure, that the limitation “based on a command to move the aircraft body in the left and right direction along the vertical wall surface from an operating circuit provided outside the aircraft” be amended to recite “based on a command signal to move the aircraft body in the left and right direction along the vertical wall surface from  a remote control unit.” A “remote control unit” is known in the art to be an electronic device used to operate another device from a distance wirelessly or in a wired manner. In view of Figure 6, it is clear that the operating unit meets this broad definition of a “remote control unit” such that reciting the term in the claim would not be considered new matter. 
Claims 2 and 4 each draw dependency from independent claim 1 and incorporate the impermissible new matter recited therein. As such, claims 2 and 4 are each rejected for at least the same rationale outlined above with respect to claim 1. 
Claim 5 recites the same structures and structural relationships/functionality of the aircraft including the wheels, rollers, and operating circuit as claim 1 and is therefore similarly rejected as outlined above with respect to claim 1. 
Claims 6, 7, and 9 each draw dependency from independent claim 5 and incorporate the impermissible new matter recited therein. As such, claims 6, 7, and 9 are each rejected for at least the same rationale outlined above with respect to claim 5. With regards to claim 6, if the Examiner’s suggestion of “command signal from a remote control unit” is acceptable with respect to claim 5 as outlined above, in line 2 of claim 6, it appears as though the phrase “receiving a movement command indicating a vertical direction movement” should also be amended to recite “receiving a movement command signal from the remote control unit indicating a vertical direction movement.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pair of rollers that each protrudes toward a center of the support rod in the left and right direction of the aircraft body from the respective wheels and are rotatably supported by support members which are provided at the pair of annular members via the wheels around an axis that extends in a tangential direction of each of the wheels.” From a review of Figures 1-3, it can be seen that support rod (36) extends across the width of the aircraft in the left and right direction. The support rod is coupled to the frame (20) which extends between annular members (33). A wheel (50) is coupled to and circumscribes each of the annular members (33). A U-shaped support member (43) is coupled to the inner face of each of the annular members (33) and a roller (42) is rotatably supported on each of the support members. The U-shaped support members and rollers, being positioned on the inner face of the annular members, extend toward the center of the aircraft in the width direction. The rollers (42) can also be seen in Figure 3 to have a diameter which protrudes beyond the circumference of the wheels (50) in the radial direction of the annular members/wheels. The axis (L2) of each roller is also seen in Fig. 3 to be tangential to the wheels. As presently recited, the italicized portions of the limitation are completely unclear in view of the disclosure sections outlined above. The novelty of the rollers is also not clearly conveyed. The disclosure states that the wheels, which rotate around the left-right axis (L1, Fig. 1) do not allow for easy left-right movement of the aircraft when contact is made between the wheels and the walls. It is noted that the wheels would be required to slip/slide sideways and not rotate for contact to be maintained. The disclosure states that the body of the aircraft is rotated around axis L1 using the rotors such that the rollers which protrude above the outer circumference of the wheels make contact with the wall, such that the rollers which are arranged to rotate tangentially with respect to the wheels, allow the aircraft to roll in the left and right direction along the wall while contact is maintained. Claim 1 is therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the rollers protruding beyond the outer circumference of the wheels and being configured to allow the aircraft to roll along the wall in the left and right direction after contact between the wheels and wall are made and the aircraft body is rotated about axis L1 to bring the rollers into contact with the wall.  
Claims 2 and 4 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each is rejected for at least the same rationale outlined above for failure to overcome the same. 
Claim 4 has been amended to recite “a first frame corresponding to an inner frame of a frame which forms a skeleton of the aircraft body” and “a second frame …that surrounds the first frame…and is connected to the first frame.” As presently amended, it is unclear if the second frame is a part of the “frame which forms a skeleton of the aircraft body” or is merely connected thereto. 
Claim 5 recites the same structure of the aircraft including the body, wheels, and rollers as claim 1 and is therefore similarly rejected as outlined above with respect to claim 1. 
Claims 6, 7, and 9 draw dependency from independent claim 5 and incorporate the indefiniteness of the parent claim. Each of claims 6, 7, and 9 is rejected for at least the same rationale outlined above for failure to overcome the same. 
Claim 6 recites “the aircraft body is positioned such that the pair of rollers are not brought into contact with the vertical wall surface.” As outlined above, the configuration of the aircraft is unclear and as presently recited, the rollers are not recited to protrude outside the circumference of the wheels such that it is unclear if as claimed, they would ever be in contact with the vertical wall surface. It is also unclear what the spatial arrangement and temporal order of the steps in claim 6 are with respect to those in claim 5. Does the aircraft even have to be anywhere near a wall in claim 6? 
Claim 9 recites determining whether the aircraft body is inclined forward until the pair of rollers are brought into contact with the vertical wall surface. As outlined above, the essential structural relationship between the rollers, the wheels, and the aircraft have not been clearly established such that it is unclear how the rollers would contact the vertical wall surface. The size, shape, and location of aircraft elements has not been clearly established to convey how the aircraft body is moved along a vertical wall surface, how the rollers are brought into contact with the wall, and how the aircraft body is made to incline forward. It appears as though the arrangement of the rotating wings, body, wheels, and rollers needs to be better established (e.g. rollers extend outside the circumference of the wheels/rotors, the plurality of rotors are configured to provide roll, pitch, and yaw control for the aircraft) to convey how this control would be possible. Furthermore, it is also unclear what the spatial arrangement and temporal order of the steps in claim 9 are with respect to those in claim 5. 
Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive. 
On page 6, Applicant alleges that the drawing objections have been addressed but ignored the objection with respect to claim 9 specifically. The objection of claim 9 is therefore maintained.
On page 7, Applicant alleges that the claim objections and rejections under 35 USC 112(a) and 112(b) are addressed by the present amendments without providing any evidence of the same. As outlined in the maintained objections and amended rejections above, the claims are still at issue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647